      5:20-cv-00188-KDW         Date Filed 10/29/20       Entry Number 25         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Janet M. Bone,                                )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Civil Action No. 5:20-cv-0188-KDW
                                              )
Andrew M. Saul,                               )
Commissioner of Social Security,              )
                                              )
       Defendant.                            )

                                             ORDER

       This matter is before the court on the parties’ Stipulation for Attorney’s Fees Pursuant to

the Equal Access to Justice Act (EAJA), ECF No. 23, advising of their agreement to stipulate to

an award of $1,987.82 in attorney fees to Plaintiff. Plaintiff has also provided a Motion for EAJA

Fees, ECF No. 24, in which her counsel provided itemization of the fees sought. 1 The court finds

the stipulated amount of fees to be reasonable and in accordance with applicable law. Pursuant to

the parties’ stipulation, Plaintiff’s Motion for Attorney’s Fees Pursuant to EAJA, ECF No. 24, is

granted to the extent it comports with this Order and the parties’ Stipulation.

       Further, the parties have stipulated that Plaintiff should be awarded $1,987.82 in attorney

fees under the EAJA and that this amount “represents compensation for all legal services rendered

on behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C.

§ 2412(d).” ECF No. 23 at 1. While fees are payable to Plaintiff, such fees may be paid directly to

Plaintiff’s attorney, providing Plaintiff does not owe a debt subject to offset under the Treasury

Offset Program, inasmuch as Plaintiff has agreed to assign her rights to such fees to her attorney.




1
 In Plaintiff’s Petition for Fees, counsel indicated she spent 10.60 hours representing Plaintiff
before the court. ECF No. 24.
      5:20-cv-00188-KDW        Date Filed 10/29/20     Entry Number 25       Page 2 of 2




       An award of $1,987.82 in attorney fees pursuant to the EAJA is granted in accordance with

this Order.

       IT IS SO ORDERED.


October 29, 2020                                          Kaymani D. West
Florence, South Carolina                                  United States Magistrate Judge




                                               2
